Ewbank, C. J.
—By agreement of parties, all of the above entitled appeals were consolidated with cause No. 23,639, entitled Gillie, Sheriff, v. Fleming (1922), ante 444, 133 N. E. 737, as involving the same questions of law arising upon substantially the same facts, and all were submitted for decision upon the briefs and oral argument in the one case. Upon the authority of said case each judgment in the above entitled appeals is reversed, with directions to overrule appellee’s exceptions to appellants return to the writ of habeas corpus.